Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Berlureau et al. (US 2019/0237737).
Regarding claim 1, Berlureau et al. discloses a battery (1) comprising:
	An electrode body containing a positive electrode (2) and a negative electrode (2) are spirally wound with a separator interposed therebetween (paragraphs 5, 79, and 44; Figures 1-2); and
	An exterior package can (1/14/15) which receives the electrode body (paragraphs 71-73; Figures 1-2),
Wherein the electrode body includes a lead (4) connected to the negative electrode (paragraph 46; Figures 1-2),
The lead (4) has a U-shaped portion (edges contacting 14) having a cross-sectional U-shape (paragraphs 55 and 68-69; Figures 1-2),
The exterior package can (1/14/15) and a part of a portion of the U-shaped portion (4) which is in contact with the exterior package can are welded together (paragraph 73).
The Examiner notes that the product-by-limitations of claim 1, “formed by folding” in line 11 is product-by-process requiring a product of U-shape which is taught in the art (see above), are not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113).  Claim 1 as written does not distinguish the product of the instant application from the product of the prior art. 
	Regarding claim 2, Berlureau et al. discloses that the lead (4) is a negative electrode lead bonded to a winding-finish side end portion (6) of the negative electrode (paragraphs 49 and 51; Figures 1-2).
Regarding claim 3, Berlureau et al. discloses that the negative electrode lead (4) at a side of the U-shaped portion is folded to the inside (towards 6) of the exterior package (14) can so as to be apart from the exterior package can (Figure 2).
Regarding claim 4, Berlureau et al. discloses that front end of the negative electrode lead (4) at a side of the U-shaped portion is folded to the outside (away from 6) which is a side of the exterior package can so as to be in contact with the exterior package can (15) (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2015/0072201) in view of Lee et al. (US 2016/0104914).
Regarding claims 1 and 5-7, Kubota et al. teaches a battery comprising:
	An electrode body (10) containing a positive electrode (11) and a negative electrode (12) are spirally wound with a separator (13/14) interposed therebetween (Instant claim 1; paragraphs 39 and 41; Figures 1 and 4); and
An exterior package can (2) which receives the electrode body (Instant claim 1; paragraphs 38-39; Figure 1),
Wherein the electrode body includes a lead (22) connected to the negative electrode (12) (Instant claim 1; paragraph 43; Figure 1),
The exterior package can (2) and a part of a portion of the lead (22) which is in contact with the exterior package can are welded together (Instant claims 1 and 7; 22c, paragraphs 55 and 58; Figure 1), 
Wherein the lead (22) is a negative electrode lead connected to a winding-start side end portion of the negative electrode (paragraph 55; Figure 1), 
And wherein a front end of the electrode lead (22) at a side of the folded portion to the outside which is a side of the exterior package can so as to be in contact with the exterior package can (Instant claim 7; paragraphs 55 and 58; Figure 1),
But fails to teach that the lead has a U-shaped folded portion having a cross-sectional U-shape.
Lee et al. teaches the concept of a battery comprising an electrode body / electrode assembly (10) that has a positive or negative electrode (11/12) connect to a lead (61/62) having a U-shape (Instant claim 5; paragraphs 53-54 and 62; Figure 3) where a front end of the electrode lead at a side of the U-shaped portion is folded to the inside of an exterior package can so as to be apart from the exterior package can (Instant claim 6; Figure 3) in order to allow the electrode assembly / electrode body to be compressively inserted into the can/case (paragraph 93). Note that Lee teaches both configurations wherein the lead is folded to the outside and to the inside (claims 6-7) on opposite ends of the can (figure 3); one of ordinary skill in the art would appreciate that these folding directions are obvious variants which provide the same function; lead to terminal connection.
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of a battery negative electrode lead having a U-shape of Lee et al. to the battery negative electrode lead of Kubota et al. in order to allow the electrode assembly / electrode body to be compressively inserted into the can/case (paragraph 93).
The Examiner notes that the product-by-limitations of claim 1 , “formed by folding” in line 11 is product-by-process requiring a product of U-shape which is taught in the art (see above), are not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (MPEP 2113).    Claim 1 as written does distinguish the product of the instant application from the product of the prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berlureau et al. (US 2019/0237737) , as applied to claim 1 above, and further in view of Tomimoto et al. (US 2005/0042506).
Regarding claim 8, Berlureau et al. teaches a method for manufacturing a battery (1),
Where the battery comprises:
An electrode body containing a positive electrode (2) and a negative electrode (2) are spirally wound with a separator interposed therebetween (paragraph 44; Figures 1-2); and
An exterior package can (1/14/15) which receives the electrode body (paragraphs 71-73; Figures 1-2),
Wherein the electrode body includes a lead (4) connected to the negative electrode (paragraph 46; Figures 1-2),
The lead (4) has a U-shaped portion having a cross-sectional U-shape (paragraphs 55 and 68-69; Figures 1-2),
The exterior package can (1/14/15) and a part of a portion of the U-shaped portion (4) which is in contact with the exterior package can are welded together (paragraph 73), and
Wherein the method comprises the steps of:
A welding step of welding the lead to the exterior package can while the lead connected to the negative electrode is folded/bent (paragraphs 46 and 73),
Where the weld spots are at an area of the exterior package can that faces a part of the U-shaped portion of the lead in contact with the exterior package can (paragraphs 46 and 73)
But fails to specify energy beams are radiated from the outside of the exterior package can.
Tomimoto et al. teaches the method of welding a negative collecting body of a battery to an outer package can from outside so that there is no need to insert the welding rod into the bundle of electrodes and separator housed in the outer package can (paragraph 6) and thereby eliminates the need to provide a space for inserting the welding rod which provides a merit of improving the energy density in the battery (paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the method step of welding a negative collecting body of a battery to an outer package can from outside of Tomimoto et al. to the welding step of Berlureau et al. in order to avoid inserting the welding rod into the bundle of electrodes and separator housed in the outer package can (paragraph 6) and thereby eliminates the need to provide a space for inserting the welding rod which provides a merit of improving the energy density in the battery (paragraph 6).
Regarding claim 9, modified Berlureau et al. teaches that the lead is a negative electrode lead bonded to a winding-finish side end portion of the negative electrode (Berlureau et al.: paragraphs 49 and 51; Figures 1-2).
Regarding claim 10, modified Berlureau et al. teaches that wherein a front end of the negative electrode lead at a side of the U-shaped portion is folded / bent to the inside of the exterior package can so as to be apart from the exterior package can (Berlureau et al.: Figure 2). 
Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is as follows: US 2015/0072201, EP 2093820, JP 2017-84725, and US 2007/0117009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724